Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (Pub. No. US 2015/0177952) in further view of De (Pub. No. US 2014/0244334).
Claim 1, Meyer teaches “one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause ([0086] processors and memory): displaying, in a task chart, a plurality of task icons representing a plurality of tasks in relation to respective time periods ([Fig. 2A] tasks 112a, 112b, …in respective time periods); displaying, in the task chart, a first plurality of resource icons representing a plurality of resources ([Fig. 2A] 204 plurality of resources displayed in chart 200); receiving, in the task chart, a first input selecting a first resource icon of the first plurality of resource icons; receiving, in the task chart, a second input associating the first resource icon to a first task icon of the plurality of task icons, wherein the first task ([0051] FIGS. 4A-4C illustrate how, through GUI 210, the user may assign available resources (e.g., people, robots, tools, equipment, etc.) 120a . . . n to scheduled work tasks 112a . . . n in electronic calendar 110 as illustrated in FIGS. 4A-4C. Using drag and drop GUI techniques, GUI 210 allows the user to select a desired resource 120 from area 204 of resources and to move ( drag) a copy of the representation of the user-selected resource 120 out of area 204 and into the calendar 110 area to a desired scheduled work task 112.); based on the first input and the second input: modifying a first visualization associated with the first task icon to match a second visualization associated with the first resource icon, to illustrate an assignment of a first resource corresponding to the first resource icon ([Fig. 4C] resource icon dragged and dropped unto task within respective time period)”.
However, Meyer may not explicitly teach 
De teaches “displaying, in a resource chart ([Fig. 3A] 300 resource chart), a second plurality of resource icons representing the plurality of resources ([Fig. 3A] resource icons 321, 322, 323); displaying, in the resource chart, a plurality of resource availability lanes representing respective availabilities of the plurality of resources ([Fig. 3A] resource lands 321, 322, 323, …); wherein a first resource availability lane, of the plurality of resource availability lanes, indicates that the first resource is unavailable during the first time period based on the first input and the second input received in the task chart ([Fig. 3A] 321 John comprising assigned task A120, A110, etc… based upon assigned task of Meyer)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of De with the teachings of Meyer in order to provide a system that teaches providing a resource chart. The motivation for applying De teaching with Meyer teaching is to provide a system that allows for tracking of resources according to lanes. Meyer and De are analogous art directed towards task scheduling. Together, Meyer and De teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of De with the teachings of Meyer by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein De teaches “the one or more media of Claim 1, wherein the first resource availability lane represents a first set of time periods during which the first resource is available and a second set of time periods during which the first resource is unavailable ([Fig. 3B] availabilities of each resource 321, 322, 323 [0045] For example, the cross-hatched area 345 indicates that the resource "John" is not available on Wednesday the 29.sup.th of August 2012, while the other resources are indicated to be available (due to absence of such a cross-hatched area in the corresponding vertical columns).)”.
Rational to claim 1 is applied here.
Claim 3, the combination teaches the claim, wherein De teaches “the one or more media of Claim 2, wherein the second set of time periods during which the first resource is unavailable includes: the first time period during which the first resource is assigned to a first task corresponding to the first task icon; and a second time period during which the first resource is associated with a schedule restriction ([0068] FIG. 3C illustrates example task constraints and corresponding visual indicators displayed in one embodiment. For example, a task may be associated with date constraints such as a start date at which the task is required to be started, an end date before which the task is required to be completed and a maximum number of days to be used for completing the task. Such date constraints on the start date and end date for a task are visually indicated by respective thick lines at the bottom and top of the corresponding TGO. For example, TGO 382 has thick bottom and top lines indicating that task "Task A150" has a start date constraint of 27.sup.th August and an end date constraint of 29.sup.th August. The maximum days constraint may be similarly specified, such as TGO 384 which indicates a maximum days constraint of 1 for "Task A240".)”.
Rational to claim 1 is applied here.
Claim 4, the combination teaches the claim, wherein De teaches “the one or more media of Claim 1, wherein an axis of the resource chart represents a timeline ([Fig. 3A] August 2012 as 336)”.
Rational to claim 1 is applied here.
Claim 5, the combination teaches the claim, wherein De teaches “the one or more media of Claim 1, wherein the plurality of resource availability lanes is displayed in correspondence to the second plurality of resource icons ([Fig. 3A] 321, 322, 323 resource availability)”.
Rational to claim 1 is applied here.
Claim 6, the combination teaches the claim, wherein De teaches “the one or more media of Claim 1, wherein the first plurality of resource icons and the second plurality of resource icons are same ([0041] The daily capacity of each resource is visually displayed along the vertical direction (the other of the two directions, perpendicular to the first direction), as a corresponding vertical column 321-323 (shown shaded using dots) under the corresponding resource.)”.
Rational to claim 1 is applied here.
Claim 7, the combination teaches the claim, wherein De teaches “the one or more media of Claim 1, wherein the first plurality of resource icons and the second plurality of resource icons are different ([0041] For example, the width of vertical column 323 is shown to be half of the width of the vertical columns 321 and 322, since the daily capacity of 4 hours per day for "Brian" is half of the daily capacity of 8 hours per day for "John" and "Michael".)”.
Rational to claim 1 is applied here.
Claim 8, the combination teaches the claim, wherein Meyer teaches “the one or more media of Claim 1, wherein receiving the second input comprises detecting the first resource icon being dragged to and dropped on the first task icon ([0051] FIGS. 4A-4C illustrate how, through GUI 210, the user may assign available resources (e.g., people, robots, tools, equipment, etc.) 120a . . . n to scheduled work tasks 112a . . . n in electronic calendar 110 as illustrated in FIGS. 4A-4C. Using drag and drop GUI techniques, GUI 210 allows the user to select a desired resource 120 from area 204 of resources and to move (drag) a copy of the representation of the user-selected resource 120 out of area 204 and into the calendar 110 area to a desired scheduled work task 112.)”.
Claim 9, the combination teaches the claim, wherein De teaches “the one or more media of Claim 1, the instructions further causing: modifying the first resource icon, in the task chart, to illustrate remaining availability of the first resource after the assignment of the first resource to a first task ([0040] UGI 310, provided according to an aspect of the present invention, depicts a unified graphical interface for indicating the tasks, the resources allocated for each task, and the extent of utilization of each resource in each day. Accordingly, the identifiers of the resources (such as the names "John", "Michael", and "Brian" of people resources) are shown displayed along the horizontal direction (one of two directions). The total duration that each resource is commonly available per day (referred to as the daily capacity) is indicated along with the identifier of the resource. Thus the text "8 hr/d" alongside the resource "John" indicates that the daily capacity for John (that is, the duration that John is available per day) is 8 hours per day.)”.
Rational to claim 1 is applied here.
Claim 10, the combination may explicitly teach the limitations of the claim.
Meyer teaches “the one or more media of Claim 1, the instructions further causing: displaying a visualization associated with the first resource icon, in the resource chart, indicating an availability of the first resource ([0051] FIGS. 4A-4C illustrate how, through GUI 210, the user may assign available resources (e.g., people, robots, tools, equipment, etc.) 120a . . . n to scheduled work tasks 112a . . . n in electronic calendar 110 as illustrated in FIGS. 4A-4C. Using drag and drop GUI techniques, GUI 210 allows the user to select a desired resource 120 from area 204 of resources and to move (drag) a copy of the representation of the user-selected resource 120 out of area 204 and into the calendar 110 area to a desired scheduled work task 112.)”.
Claim 14, the combination teaches the claim, wherein De teaches “the one or more media of Claim 1, the instructions further causing: modifying the first resource icon, in the task chart, to illustrate remaining availability of the first resource after the assignment of the first resource to a first task corresponding to the first task icon ([0017] According to one more aspect of the present invention, the UGI displays task graphical objects (TGOs) representing respective tasks allocated to each of the resources. In one embodiment, a TGO placed in a vertical column (noted above) indicates that the resource corresponding to the vertical column is allocated the task represented by the TGO. The height of the TGO along the second direction (timeline) indicating a number of days the resource is allocated to the task, while the width of the TGO along the first direction (daily capacity) indicates a duration of allocation of the resource to the task for each of the number of days. [Fig. 3A] ex. percent complete)”.
Rational to claim 1 is applied here.
Claim 16, “a system comprising: one or more hardware processors; one or more non-transitory machine-readable media storing instructions which, when executed by the one or more hardware processors, cause: displaying, in a task chart, a plurality of task icons representing a plurality of tasks in relation to respective time periods; displaying, in the task chart, a first plurality of resource icons representing a plurality of resources; receiving, in the task chart, a first input selecting a first resource icon of the first plurality of resource icons; receiving, in the task chart, a second input associating the first resource icon to a first task icon of the plurality of task icons, wherein the first task icon is displayed in relation to a first time period; based on the first input and the second input: modifying a first visualization associated with the first task icon to match a second visualization associated with the first resource icon, to illustrate an assignment of a first resource corresponding to the first resource icon; displaying, in a resource chart, a second plurality of resource icons representing the plurality of resources; displaying, in the resource chart, a plurality of resource availability lanes representing respective availabilities of the plurality of resources; wherein a first resource availability lane, of the plurality of resource availability lanes, indicates that the first resource is unavailable during the first time period based on the first input and the second input received in the task chart” is similar to claims 1… and therefore rejected with the same references and citations.
Claim 17, “the system of Claim 16, wherein the first resource availability lane represents a first set of time periods during which the first resource is available and a second set of time periods during which the first resource is unavailable” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 18, “the system of Claim 17, wherein the second set of time periods during which the first resource is unavailable includes: the first time period during which the first resource is assigned to a first task corresponding to the first task icon; and a second time period during which the first resource is associated with a schedule restriction” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 19, “the system of Claim 16, wherein an axis of the resource chart represents a timeline” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 20, “a method comprising: displaying, in a task chart, a plurality of task icons representing a plurality of tasks in relation to respective time periods; displaying, in the task chart, a first plurality of resource icons representing a plurality of resources; receiving, in the task chart, a first input selecting a first resource icon of the first plurality of resource icons; receiving, in the task chart, a second input associating the first resource icon to a first task icon of the plurality of task icons, wherein the first task icon is displayed in relation to a first time period; based on the first input and the second input: modifying a first visualization associated with the first task icon to match a second visualization associated with the first resource icon, to illustrate an assignment of a first resource corresponding to the first resource icon; displaying, in a resource chart, a second plurality of resource icons representing the plurality of resources; displaying, in the resource chart, a plurality of resource availability lanes representing respective availabilities of the plurality of resources; wherein a first resource availability lane, of the plurality of resource availability lanes, indicates that the first resource is unavailable during the first time period based on the first input and the second input received in the task chart; wherein the method is performed by one or more devices including one or more respective hardware processors” is similar to claim 1 and therefore rejected with the same references and citations.
Claims 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of De in further view of Niazi (Pub. No. US 2016/0274904).
Claim 11, the combination may not explicitly teach the limitations of the claim.
Meyer teaches “The one or more media of Claim 1, the instructions further causing: displaying, concurrently with the task chart, a toggle button for requesting display of the resource chart ([Fig. 2B] resource window buttons with further evidence by Niazi ([0032] “The user can minimize or maximize any of the windows within the view of the front page interface 200.”))”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Niazi with the teachings of Meyer, De in order to provide a system that teaches interfaces for selecting different windows of information. The motivation for applying Niazi 
Claim 12, the combination teaches the claim, wherein Meyer teaches “the one or more media of Claim 11, the instructions further causing: receiving a request to display the resource chart through the toggle button ([Fig. 2B] resource window buttons with further evidence by Niazi ([0032] “The user can minimize or maximize any of the windows within the view of the front page interface 200.”)”.
Rational to claim 11 is applied here.
Claim 13, the combination may not explicitly teach the limitations of the claim.
Meyer teaches “the one or more media of Claim 1, the instructions further causing: displaying, concurrently with the resource chart, a toggle button for requesting display of the task chart ([Fig. 2B] resource window buttons with further evidence by Niazi ([0032] “The user can minimize or maximize any of the windows within the view of the front page interface 200.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Niazi with the teachings of Meyer, De in order to provide a system that teaches interfaces for selecting different windows of information. The motivation for applying Niazi teaching with Meyer, De teaching is to provide a system that allows for providing other means for inputs for improved user interfaces as evidence by Niazi, windows of interfaces may toggle. Meyer, De, Niazi are analogous art directed towards task scheduling. Together, Meyer, De, Niazi teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Niazi  with the teachings of Meyer, De by known methods and gained expected results. 
Claim 15, “The one or more media of Claim 1, the instructions further causing: displaying a visualization associated with the first resource icon, in the resource chart, indicating an availability of is similar to claims 1, 11-13 and therefore rejected with the same references and citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199